Title: From John Adams to John Boylston, 5 March 1779
From: Adams, John
To: Boylston, John


     
      Dear Sir
      
       March 5. 1779
      
     
     I have received your Billet of the 6. Feb. and altho I am much obliged by your Care to put me on my Guard, against dangerous Men: Yet I am extreamly Sorry to find, that Slander has been So successfull, as to impose upon you, who I know have no sinister Motive, nor any Thing to byass you; in this Case from the Truth and the Interest of a Country whose Welfare you wish.
     The “Freres” have been abominably belied, and their Characters must be vindicated and assuredly will be.
     Your Caution against Persons whose Circumstances expose them to Corruption and Stock Gambling is excellent. It is the execrable Game of the Alley, that has done Us Injuries, created Divisions, and propa­gated Slanders. I am not however of your opinion that the Independance of our Country, entirely depends, on a Harmony and Unity of sentiment. On the Contrary, if our Ministers, Generals, Admirals and Ambassadors, quarrelled as much as the British, and if such Quarrells should continue in succession these twenty Years, they would not affect in the least degree that Independance.
     That Independance stands on a Rock. The Winds may blow, and the Rain descend and it will not fall, for it is built upon a Rock.
     There is no Character or Group of Characters in that Country, who have Influence enough to shake it.
     
      They are all but Bubbles on the Sea of Matter borne
      They rise, they break and to that Sea return.
     
    